                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

   In Re:                                          : Bankruptcy No. 5:18-bk-03372-JJT
   Jose R. Marrero d/b/a Topp Notch Contracting    : Chapter 13
   and Jessica Marrero                             :
                          Debtors
                                                   :
   Wilmington Trust, NA, successor trustee to      :
   Citibank NA, as trustee on behalf of the        :
   registered holders of Bear Stearns Asset        :
   Backed Securities I Trust 2006-HE3, Asset-
   Backed Certificates, Series 2006-HE3 c/o
   Select Portfolio Servicing, Inc.
                          Movant                   :
                  vs.                              :
                                                   :
   Jose R. Marrero d/b/a Topp Notch Contracting    :
   and Jessica Marrero
                          Debtors/Respondents      :
                 and                               :
   Charles J DeHart, III, Esquire                  :
                          Trustee/Respondent       :

                  OBJECTION TO CONFIRMATION OF THE PLAN


           Movant, Wilmington Trust, NA, successor trustee to Citibank NA, as trustee on
   behalf of the registered holders of Bear Stearns Asset Backed Securities I Trust 2006-
   HE3, Asset-Backed Certificates, Series 2006-HE3 c/o Select Portfolio Servicing, Inc.
   (“Movant”), by its attorneys, Hladik, Onorato & Federman, LLP, objects to confirmation
   of the Chapter 13 Plan of Debtors, Jose R. Marrero d/b/a Topp Notch Contracting and
   Jessica Marrero (“Debtors”), as follows:

          1.     As of the bankruptcy filing date of August 13, 2018, Movant holds a
   secured Claim against the Debtors’ property located at 4070 Holiday Drive, Pocono
   Summit, PA 18346.

           2.     On October 22, 2018 Movant filed a Proof of Claim citing a secured claim
   in the amount of $214,720.04, with pre-petition arrears in the amount of $20,389.63.

         3.      The Plan currently proposes payment to Movant in the amount of
   $10,000.00 for pre-petition arrears.

          4.     The Plan fails to cure the delinquency pursuant to 11 U.S.C. § 1322(b)(5).

         5.      The Plan violates of 11 USC § 1325(a)(5)(B)(ii) by not providing for
   Movant to receive the full value of its claim.




Case 5:18-bk-03372-JJT      Doc 20 Filed 10/24/18 Entered 10/24/18 15:42:13              Desc
                             Main Document    Page 1 of 4
           6.     Movant objects to the feasibility of the Plan under 11 U.S.C. § 1325(a)(6).
   The Plan proposed by Debtors is not feasible. Movant requests that the bankruptcy case
   either be converted to a Chapter 7 or be dismissed pursuant to 11 U.S.C. § 1307.



          WHEREFORE, Movant respectfully requests that this Honorable Court deny
   confirmation of the Debtors’ Chaper 13 Plan.

                                                    Respectfully submitted,


   Dated: 10/24/2018

                                                    s/Danielle Boyle-Ebersole, Esquire
                                                    Danielle Boyle-Ebersole, Esquire
                                                    Attorney I.D. # 81747
                                                    Hladik, Onorato & Federman, LLP
                                                    298 Wissahickon Avenue
                                                    North Wales, PA 19454
                                                    Phone 215-855-9521/Fax 215-855-9121
                                                    debersole@hoflawgroup.com




Case 5:18-bk-03372-JJT       Doc 20 Filed 10/24/18 Entered 10/24/18 15:42:13               Desc
                              Main Document    Page 2 of 4
                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

   In Re:                                          : Bankruptcy No. 5:18-bk-03372-JJT
   Jose R. Marrero d/b/a Topp Notch Contracting    : Chapter 13
   and Jessica Marrero                             :
                          Debtors
                                                   :
   Wilmington Trust, NA, successor trustee to      :
   Citibank NA, as trustee on behalf of the        :
   registered holders of Bear Stearns Asset        :
   Backed Securities I Trust 2006-HE3, Asset-
   Backed Certificates, Series 2006-HE3 c/o
   Select Portfolio Servicing, Inc.
                          Movant                   :
                  vs.                              :
                                                   :
   Jose R. Marrero d/b/a Topp Notch Contracting    :
   and Jessica Marrero
                          Debtors/Respondents      :
                 and                               :
   Charles J DeHart, III, Esquire                  :
                          Trustee/Respondent       :

         CERTIFICATE OF MAILING OF OBJECTION TO THE PROPOSED
                      PLAN TO PARTIES IN INTEREST

           I, Danielle Boyle-Ebersole, Esquire, attorney for Wilmington Trust, NA,
   successor trustee to Citibank NA, as trustee on behalf of the registered holders of Bear
   Stearns Asset Backed Securities I Trust 2006-HE3, Asset-Backed Certificates, Series
   2006-HE3 c/o Select Portfolio Servicing, Inc. (“Movant”), certify that I served a copy of
   the attached Objection to the Plan to the parties below on 10/24/2018:

    Patrick James Best, Esquire             Jose R. Marrero d/b/a Topp Notch Contracting
    Via ECF                                 Jessica Marrero
    Attorney for Debtors                    5008 Holiday Drive
                                            Pocono Summit, PA 18346
    Charles J DeHart, III, Esquire          Via First Class Mail
    Via ECF                                 Debtors
    Trustee

   Date: 10/24/2018                                Respectfully Submitted,
                                                   s/Danielle Boyle-Ebersole, Esquire
                                                   Danielle Boyle-Ebersole, Esquire
                                                   Attorney I.D. # 81747
                                                   Hladik, Onorato & Federman, LLP
                                                   298 Wissahickon Avenue
                                                   North Wales, PA 19454
                                                   Phone 215-855-9521/Fax 215-855-9121
                                                   debersole@hoflawgroup.com


Case 5:18-bk-03372-JJT       Doc 20 Filed 10/24/18 Entered 10/24/18 15:42:13              Desc
                              Main Document    Page 3 of 4
                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

   In Re:                                          : Bankruptcy No. 5:18-bk-03372-JJT
   Jose R. Marrero d/b/a Topp Notch Contracting    : Chapter 13
   and Jessica Marrero                             :
                          Debtors
                                                   :
   Wilmington Trust, NA, successor trustee to      :
   Citibank NA, as trustee on behalf of the        :
   registered holders of Bear Stearns Asset        :
   Backed Securities I Trust 2006-HE3, Asset-
   Backed Certificates, Series 2006-HE3 c/o
   Select Portfolio Servicing, Inc.
                          Movant                   :
                  vs.                              :
                                                   :
   Jose R. Marrero d/b/a Topp Notch Contracting    :
   and Jessica Marrero
                          Debtors/Respondents      :
                 and                               :
   Charles J DeHart, III, Esquire                  :
                          Trustee/Respondent       :

                                          ORDER

           Upon consideration of Wilmington Trust, NA, successor trustee to Citibank NA,
   as trustee on behalf of the registered holders of Bear Stearns Asset Backed Securities I
   Trust 2006-HE3, Asset-Backed Certificates, Series 2006-HE3 c/o Select Portfolio
   Servicing, Inc.’ Objection to Confirmation of the proposed Plan, and having heard the
   argument of counsel and for good cause having been shown;

         It is on this _____ day of _________________, 2018 ORDERED that the
   Confirmation is DENIED.
                                               BY THE COURT:

                                                       ____________________________
                                                       Honorable John J. Thomas
                                                       United States Bankruptcy Judge




Case 5:18-bk-03372-JJT      Doc 20 Filed 10/24/18 Entered 10/24/18 15:42:13              Desc
                             Main Document    Page 4 of 4
